JOINT INSURED FIDELITY BOND AGREEMENT Agreement made as of February 26, 2013 by and among each investment company or investment adviser listed on Schedule I hereto (collectively, the "Insureds"). WITNESSETH: WHEREAS, each Insured is either an investment company (each, a "Fund" and collectively, the "Funds") registered under the Investment Company Act of 1940, as amended (the "1940 Act"), or an investment adviser registered under the Investment Advisers Act of 1940, as amended; WHEREAS, each Insured is covered as a joint insured under the Investment Company Fidelity Bond (the "Bond") written by Vigilant Insurance Company, or any other comparable member of the Chubb Group of Insurance Companies (bond number 82126570), in the amount of $5,500,000; WHEREAS, the parties have entered into this Agreement to comply with Rule 17g-1 promulgated by the Securities and Exchange Commission under the 1940 Act. NOW THEREFORE IT IS HEREBY AGREED: 1.If any recovery is received under the Bond as a result of a loss sustained by a Fund and one or more other Insureds, the Fund shall receive an equitable and proportionate share of the recovery, but such recovery shall at least equal the amount which the Fund would have received had it provided and maintained a single insured bond with the minimum coverage required by paragraph (d)(1) of Rule 17g-1 under the 1940 Act. 2.This Agreement shall be binding upon and shall inure to benefit of any successor company of any of the undersigned, or any company into which any of the undersigned may be merged or with which it may be consolidated. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the date first above written. UBS ALTERNATIVE AND QUANTITATIVE INVESTMENTS LLC By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Authorized Person UBS EUCALYPTUS MANAGEMENT, L.L.C. By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Authorized Person UBS JUNIPER MANAGEMENT, L.L.C. By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Authorized Person UBS WILLOW MANAGEMENT, L.L.C. By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Authorized Person O'CONNOR FUND OF FUNDS: AGGREGATED ALPHA STRATEGIES LLC By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Principal Accounting Officer O'CONNOR FUND OF FUNDS: EQUITY OPPORTUNITY LLC By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Principal Accounting Officer O'CONNOR FUND OF FUNDS: EVENT LLC By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Principal Accounting Officer O'CONNOR FUND OF FUNDS: LONG/SHORT CREDIT STRATEGIES LLC By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Principal Accounting Officer O'CONNOR FUND OF FUNDS: LONG/SHORT STRATEGIES LLC By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Principal Accounting Officer O'CONNOR FUND OF FUNDS: MULTI-STRATEGY By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Principal Accounting Officer O'CONNOR FUND OF FUNDS: TECHNOLOGY LLC By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Principal Accounting Officer UBS EUCALYPTUS FUND, L.L.C. By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Principal Accounting Officer UBS JUNIPER CROSSOVER FUND, L.L.C. By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Principal Accounting Officer UBS WILLOW FUND, L.L.C. By: /s/ Nicholas J. Vagra Name: Nicholas J. Vagra Title: Principal Accounting Officer SCHEDULE I Name of Investment Adviser UBS Alternative and Quantitative Investments, LLC UBS Eucalyptus Management, L.L.C. UBS JuniperManagement, L.L.C. UBS Willow Management, L.L.C. Name of Fund O'Connor Fund of Funds: Aggregated Alpha Strategies LLC O'Connor Fund of Funds: Equity Opportunity LLC O'Connor Fund of Funds: Event LLC O'Connor Fund of Funds: Long/Short Credit Strategies LLC O'Connor Fund of Funds: Long/Short Strategies LLC O'Connor Fund of Funds: Multi-Strategy O'Connor Fund of Funds: Technology LLC UBS Eucalyptus Fund, L.L.C. UBS Juniper Crossover Fund, L.L.C. UBS Willow Fund, L.L.C.
